DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Species I, covering Figs. 1-2, for generic Claim 23 in the reply filed on 07/26/2022 is acknowledged.

	The Applicant has additionally withdrawn claims 7-8, 10-12, 17-20 from consideration.

The Examiner would like to reproduce all the elements included in the elected species in Figure A below:


    PNG
    media_image1.png
    664
    1083
    media_image1.png
    Greyscale

Figure A

Claims 4-5 have been additionally withdrawn from consideration as pertaining to a non-elected species, as the claims require a hatchback carrier device comprising at least one fastening element connectable to a vehicle door or a vehicle lid, with claim 5 claiming the at least one fastening element is selected from the group consisting of a hook element, a magnetic mating coupling element, and a suction cup, for claims 4 & 5, respectively; whereas the elected species is an ambient air purification device connected to the rear of a vehicle by a resealable, ball trailer coupling, with no hatchback carrier device, mounted on a door or lid, with any hook element, magnetic mating coupling, or any suction cup.

Claim 9 has been additionally withdrawn from consideration as pertaining to a non-elected species, as claim 9 claims a pre-or coarse separator, of which the Specifications state on page 7, Lines 18-20, “According to an advantageous further embodiment, it can be provided that the ambient air purification device comprises at least one pre- or coarse separator which is upstream in flow direction, viewed in travel direction of the at least one filter element”, of which the elected species does not include a pre- or coarse separator, much less one in the travel direction; the elected species does not comprise of any pre- or coarse separator, therefore claim 9 pertains to a non-elected species. 

Claim 13 has been additionally withdrawn from consideration as pertaining to a non-elected species, as claim 13 claims a mounting opening, of which the specifications state on page 8, lines 23-26 “According to an advantageous further embodiment, it can be provided that the ambient air purification device a mounting opening” and that it is “for the filter element is provided with is in particular arranged laterally, vertically, or in intended travel direction”; not only is a mounting opening not included in Figure A above, but the Examiner believes the claim reads on Fig. 7, which has a servicing flap 1122 that permits exchange of the filter element 1116; the elected species does not comprise of any mounting opening or servicing flap, therefore claim 13 pertains to a non-elected species. 

Claim 14 has been additionally withdrawn from consideration as pertaining to a non-elected species, as claim 14 claims “a drawer mechanism or releasable locking connections for mounting the one or more filter elements”, of which the Specifications on Page 8 & 9 states “According to a further advantageous embodiment, it can be provided that the ambient air purification device comprises a drawer mechanism and/or releasable locking connections for mounting the filter element in the ambient air purification device”; a drawer mechanism, much less resealable locking mechanisms for mounting the filter elements, are not listed in the elected species of Figure A above, therefore Claim 14 pertains to a non-elected species.

Claim 21 has been additionally withdrawn from consideration as pertaining to a non-elected species, as claim 21 claims “the one or more filter elements corresponds at least to a particle filter class M6 according to DIN EN 779”, to which as evidenced by Figure B, an M6 filter class pertains to non-elected Species in Fig. 9; therefore claim 21 is withdrawn as pertaining to a non-elected species.


    PNG
    media_image2.png
    632
    1088
    media_image2.png
    Greyscale

Figure B


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 recites the limitation “a filter element of an ambient air purification device according to claim 1”, where as claim 1 already identified an ambient air purification device that is to comprise of at least one or more filter elements, in line 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 15-16, 22, & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Harper (US 9,308,484), in view of O’Hare (US 2010/0176170).

Regarding claim 1, Harper (US 9,308,484) shows an ambient air purification device (10, Figs. 1/9, Col. 4, Lines 8-9 – the Examiner is interpreting the exemplary embodiments to be the exemplary embodiment, with Figs. 6 & 7 being alternate embodiments (Col. 2, Lines 12-15)) for a road vehicle (Fig. 9), wherein the ambient air purification device is configured to remove dust, particulate matter, and/or gases from ambient air (Col. 3, Lines 12-15), wherein the ambient air purification device comprises one or more filter elements (40, Fig. 5), wherein the ambient air purification device is configured to attach in an external region to a vehicle rear of the road vehicle by a coupling (Fig. 9, Col. 4, Lines 8-9 – the ambient air purification device is coupled to a rear 80 of the vehicle 14, meaning both the vehicle and the ambient air purification device 10 comprise of parts that couple to each other).
However, Harper lacks showing a releasable coupling, wherein the ambient air purification device comprises at least one mating coupling of the releasable coupling, wherein the at least one mating coupling is configured to couple to a vehicle-side coupling component of the releasable coupling.  
O’Hare (US 2010/0176170), a vehicle with a rear coupling, is in the same field of endeavor as Harper which is a vehicle with a rear coupling.
	O’Hare teaches a releasable coupling (14/38/9, Fig. 22/23), wherein the device (100, Fig. 2) comprises at least one mating coupling (9, Fig. 22) of the releasable coupling (Fig. 22), wherein the at least one mating coupling is configured to couple to a vehicle-side coupling component (14/38, Fig. 17/18) of the releasable coupling (Fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harper to incorporate the teachings of O’Hare to provide a releasable coupling, wherein the ambient air purification device comprises at least one mating coupling of the releasable coupling, wherein the at least one mating coupling is configured to couple to a vehicle-side coupling component of the releasable coupling, which would provide a way to consolidate, store, or transport supplies (¶0003, Lines 1-2).

Regarding claim 2, Harper shows elements of the claimed invention as stated above in claim 1 except wherein the mating coupling comprises a trailer coupling.  
O’Hare teaches the mating coupling comprises a trailer coupling (29, Fig. 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harper to incorporate the teachings of O’Hare to provide the mating coupling comprises a trailer coupling, which would provide a way to consolidate, store, or transport supplies (¶0003, Lines 1-2).

Regarding claim 3, Harper shows elements of the claimed invention as stated above in claim 2 except wherein the trailer coupling is configured to attach to a ball mount coupling of the road vehicle.  
	O’Hare teaches wherein the trailer coupling (29, Fig. 22) is configured to attach to a ball mount coupling (38, Fig. 22) of the road vehicle (Fig. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harper to incorporate the teachings of O’Hare to provide the trailer coupling is configured to attach to a ball mount coupling of the road vehicle, which would provide a way to consolidate, store, or transport supplies (¶0003, Lines 1-2).

Regarding claim 6, Harper shows further comprising at least one receiving housing (12, Fig. 1/9) comprising at least an inlet opening (Fig. 4 – the inlet opening is located approximately where element 52 is identified) and an outlet opening (Fig. 4 – the outlet opening is located approximately where element 56 is identified), wherein the one or more filter elements (Fig. 4/9) are received in the at least one receiving housing (Fig. 4), wherein the at least one receiving housing is configured to connect to the road vehicle (Fig. 9).  
However, Harper lacks showing wherein the at least one receiving housing is configured to connect by the mating coupling to the road vehicle.
O’Hare teaches wherein the at least one receiving housing (Fig. 2 – the device 100 comprises of a housing) is configured to connect by the mating coupling (9, Fig. 2) to the road vehicle (Fig. 16/22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harper to incorporate the teachings of O’Hare to provide wherein the at least one receiving housing is configured to connect by the mating coupling to the road vehicle, which would provide a way to consolidate, store, or transport supplies (¶0003, Lines 1-2).

Regarding claim 15, Harper shows wherein the one or more filter elements have one or more specifications selected from the group consisting of: an inflow surface of a certain area encompassing a mm x mm size (Fig. 1), a certain volume (Fig. 1), and a certain net filter surface (Fig. 1).  
Regarding the claim limitation of the one or more filter elements have one or more specifications selected from the group consisting of: an inflow surface of at least 100 mm x 250 mm; a volume of at least 6.5 1; and a net filter surface that amounts to at least 3 m2, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the one or more filter elements have one or more specifications selected from the group consisting of: an inflow surface of a certain area encompassing a mm x mm size, a certain volume, and a certain net filter surface instead of the one or more filter elements have one or more specifications selected from the group consisting of: an inflow surface of at least 100 mm x 250 mm; a volume of at least 6.5 1; and a net filter surface that amounts to at least 3 m2, because applicant has not disclosed that having the one or more filter elements have one or more specifications selected from the group consisting of: an inflow surface of at least 100 mm x 250 mm; a volume of at least 6.5 1; and a net filter surface that amounts to at least 3 m2 provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the one or more filter elements have one or more specifications selected from the group consisting of: an inflow surface of at least 100 mm x 250 mm; a volume of at least 6.5 1; and a net filter surface that amounts to at least 3 m2 or the one or more filter elements have one or more specifications selected from the group consisting of: an inflow surface of a certain area encompassing a mm x mm size, a certain volume, and a certain net filter surface because both sizes and proportions of the filter elements performs the function of filtering the air equally well. (MPEP 2144.04, Sect IV.A) 

Regarding claim 16, Harper shows wherein the ambient air purification device comprises a certain pressure loss at an inflow of the one or more filter elements (Fig. 5 – the very nature of an air filter means that filtering the air means creating a measure of resistance, or pressure, as air passes through the filter) with air at certain conditions (Fig. 5), at certain m/s (Fig. 5).  
Regarding the limitation the ambient air purification device comprises a pressure loss of at most 200 Pa at an inflow of the one or more filter elements with air at standard conditions at 1.5 m/s, this is considered to be Optimization of Ranges. The courts have held that where general condition of claim is disposed in Harper (the ambient air purification device comprises a certain pressure loss at an inflow of the one or more filter elements (Fig. 5 – the very nature of an air filter means that filtering the air means creating a measure of resistance, or pressure, as air passes through the filter) with air at certain conditions (Fig. 5), at certain m/s (Fig. 5), where Harper shows the ambient air purification device comprises a certain pressure loss at an inflow of the one or more filter elements with air at certain conditions at certain m/s. It is not inventive to discover the optimum or workable ranges (MPEP 2144.05 Sect II.A). 

Regarding claim 22, Harper shows further comprising an air conveying device (42/44/46, Fig. 5) configured to assist in conveying air through the ambient air purification device (Fig. 5), wherein the air conveying device comprises an electrical connecting element (41, Fig. 12) configured to connect to a power supply (72, Fig. 12) of the road vehicle (Fig. 12).  

Regarding claim 30, Harper shows a filter element (40, Fig. 5) of an ambient air purification device (10, Fig. 1/9) according to claim 1.

Claims 23-25 & 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Harper (US 9,308,484), in view of O’Hare (US 2010/0176170).

Regarding claim 23, Harper (US 9,308,484) shows a road vehicle comprising: a vehicle rear (Fig. 9); an ambient air purification device (10, Figs. 1/9, Col. 4, Lines 8-9 – the Examiner is interpreting the exemplary embodiments to be the exemplary embodiment, with Figs. 6 & 7 being alternate embodiments (Col. 2, Lines 12-15)) configured to remove dust, particulate matter, and/or gases from ambient air (Col. 3, Lines 12-15), wherein the ambient air purification device comprises one or more filter elements (40, Fig. 5); a coupling comprising a vehicle-side coupling component (Fig. 9, Col. 4, Lines 8-9 – the ambient air purification device is coupled to a rear 80 of the vehicle 14) connected to the vehicle rear (Fig. 9) and connected to the air purification device (Fig. 9, Col. 4, Lines 8-9 – the ambient air purification device is coupled to a rear 80 of the vehicle 14, meaning both the vehicle and the ambient air purification device 10 comprise of parts that couple to each other); the ambient air purification device connected to the vehicle rear in an external region of the road vehicle (Fig. 9).  
	However, Harper lacks showing a releasable coupling comprising a vehicle-side coupling component connected to the vehicle rear,  at least one mating coupling connected to the air purification device, the ambient air purification device releasably connected to the vehicle rear by coupling the at least one mating coupling to the vehicle-side coupling component.
	O’Hare (US 2010/0176170), a vehicle with a rear coupling, is in the same field of endeavor as Harper which is a vehicle with a rear coupling.
	O’Hare teaches a releasable coupling (14/38/9, Fig. 22/23) comprising a vehicle-side coupling component (14/38, Fig. 17/18) connected to the vehicle rear (Fig. 18),  at least one mating coupling (9, Fig. 22) connected to the device (100, Fig. 3), the device releasably connected to the vehicle rear by coupling the at least one mating coupling to the vehicle-side coupling component (Fig. 16/22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harper to incorporate the teachings of O’Hare to provide a releasable coupling comprising a vehicle-side coupling component connected to the vehicle rear,  at least one mating coupling connected to the air purification device, the ambient air purification device releasably connected to the vehicle rear by coupling the at least one mating coupling to the vehicle-side coupling component, which would provide a way to consolidate, store, or transport supplies (¶0003, Lines 1-2).

Regarding claim 24, Harper shows elements of the claimed invention as stated above in claim 23 including the vehicle-side coupling component. 
However, Harper lacks showing wherein the vehicle-side coupling component is a trailer coupling.  
O’Hare teaches the vehicle-side coupling component (14/38, Fig. 17/18) is a trailer coupling (Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harper to incorporate the teachings of O’Hare to provide the vehicle-side coupling component is a trailer coupling, which would provide a way to consolidate, store, or transport supplies (¶0003, Lines 1-2).
	
Regarding claim 25, Harper shows elements of the claimed invention as stated above in claim 24 except wherein the trailer coupling is a ball mount coupling.  
O’Hare teaches wherein the trailer coupling is a ball mount coupling (38, Fig. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harper to incorporate the teachings of O’Hare to provide wherein the trailer coupling is a ball mount coupling, which would provide a way to consolidate, store, or transport supplies (¶0003, Lines 1-2).

Regarding claim 28, Harper shows wherein the one or more filter elements of the ambient air purification device are flowed through at least partially in a vertical vehicle direction from bottom to top (Fig. 9).  

Regarding claim 29, Harper shows elements of the claimed invention as stated above in claim 23 wherein the ambient air purification device extends in a transverse vehicle direction across at least part of a vehicle width (Fig. 9).  
Regarding the claim limitation of “wherein the ambient air purification device extends in a transverse vehicle direction across at least 30% of a vehicle width”, the courts have held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the ambient air purification device extends in a transverse vehicle direction across at least part of a vehicle width instead of the ambient air purification device extends in a transverse vehicle direction across at least 30% of a vehicle width, because applicant has not disclosed that having the ambient air purification device extends in a transverse vehicle direction across at least 30% of a vehicle width provides an advantage, is used for particular purpose, or solves a stated problem. One of ordinary skill in the art, would have expected the Applicant's invention to perform equally well with the ambient air purification device extends in a transverse vehicle direction across at least 30% of a vehicle width or the ambient air purification device extends in a transverse vehicle direction across at least part of a vehicle width because both sizes of the portions performs the function of filtering the air equally well. (MPEP 2144.04, Sect IV.A) 

Claims 26 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Harper (US 9,308,484), in view of O’Hare (US 2010/0176170), in further view of Son (KR20140147553).

Regarding claim 26, Harper shows a longitudinal vehicle direction (Fig. 9 – the longitudinal vehicle direction is arranged in the vehicle front-to-back direction), wherein the one or more filter elements (40, Fig. 1) of the ambient air purification device (10, Fig. 1) are flowed through in a vertical vehicle direction from bottom to top. (Fig. 9)  
	However, the combination of Harper & O’Hare lack showing wherein the one or more filter elements of the ambient air purification device are flowed through in a longitudinal vehicle direction.
	Son (KR20140147553), a vehicle with a filter device, is in the same field of endeavor as Harper which is a vehicle with a filter device.
	Son teaches wherein the one or more filter elements (122, 123, 124, 125, Fig. 1c) of the ambient air purification device (100, Fig. 1) are flowed through in a longitudinal vehicle direction (Fig. 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Harper & O’Hare to incorporate the teachings of Son to provide wherein the one or more filter elements of the ambient air purification device are flowed through in a longitudinal vehicle direction, which would provide an atmospheric fine dust collecting device using a moving means capable of collecting fine duct suspended in the air by only the air flow by running the moving means without external power (¶0006).

Regarding claim 27, the combination of Harper & O’Hare shows elements of the claimed invention as stated above in claim 23 including the one or more filter elements, the ambient air purification device, and a longitudinal vehicle direction.
However, the combination of Harper & O’Hare lacks showing wherein the one or more filter elements of the ambient air purification device are flowed through in a longitudinal vehicle direction.  
Son teaches wherein the one or more filter elements (122, 123, 124, 125, Fig. 1c) of the device (100, Fig. 1a) are flowed through in a longitudinal vehicle direction (Fig. 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Harper & O’Hare to incorporate the teachings of Son to provide wherein the one or more filter elements of the ambient air purification device are flowed through in a longitudinal vehicle direction, which would provide an atmospheric fine dust collecting device using a moving means capable of collecting fine duct suspended in the air by only the air flow by running the moving means without external power (¶0006).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                    

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762